DISMISS and Opinion Filed February 13, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01124-CV

                          IN THE INTEREST OF M.C.O., A CHILD

                       On Appeal from the 469th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 469-54728-2009

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       Appellant appeals from the trial court’s order on appellee’s motion for enforcement in a

suit involving the parent-child relationship. This Court questioned its jurisdiction over the portion

of the trial court’s order holding appellant in contempt. We instructed the parties to file letter

briefs addressing our concern. In his letter brief, appellant requests that his appeal be nonsuited.

We construe appellant’s response as a motion to dismiss the appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE


171124F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF M.C.O., A CHILD                On Appeal from the 469th Judicial District
                                                   Court, Collin County, Texas
 No. 05-17-01124-CV                                Trial Court Cause No. 469-54728-2009.
                                                   Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Trina Grace recover her costs of this appeal from appellant
Jeremiah O’Keeffe.


Judgment entered February 13, 2018.




                                             –2–